Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2018

                                      No. 04-18-00751-CV

                     IN RE R.P., III, N.J.P., L.M.P., T.J.P., AND D.D.P.,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02162
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         Appellant’s motion for an extension of time to file a notice of appeal, which we construe
also as a response to our November 1, 2018 order requesting that counsel reasonably explain the
failure to timely file the notice of appeal under Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997),
is granted. Although the clerk’s record in this case has been filed, neither the docketing statement
nor the reporter’s record in this case has been filed. We ORDER counsel for appellant, Shawn
Sheffield, to file the docketing statement within 10 days of this order.

        Furthermore, on October 30, 2018, this court notified the court reporter, Elva Chapa, that
the reporter’s record was past due and the reporter’s record must be filed within 10 days of our
letter. The court reporter has not filed the reporter’s record or otherwise responded to our
October 30, 2018 letter. We therefore ORDER the court reporter, Elva Chapa, to file the
reporter’s record within 10 days of this order. Requests for additional time to file the reporter’s
record will be disfavored.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court